DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 4, 6-9, 11-13, and 15-20 are pending and prosecuted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Turgeon on 3/23/2021.

The application has been amended as follows: 


1.	(Currently Amended) A method of operating a haptic interface comprising a tactile processing unit configured with an input timer within a memory of the tactile processing unit, one or more sensors and one or more actuators, the method comprising the steps of: 

	transmitting the sensor information, including the first sensor information, to the tactile processing unit; 
	
	computing haptic output signals using the [[processed]] first sensor information and 
	wherein the 
	wherein the step of computing haptic output signals further comprises the steps of: 
		computing a first haptic output signal using the [[processed]] first sensor information and a first interaction model; 
		transmitting the haptic output signals, including the first haptic output signal, to the one or more actuators; 
		producing haptic outputs by the one or more actuators, including a first of the haptic outputs by the one or more actuators based on the first haptic output signal; 
		asynchronously updating the first interaction model by asynchronously receiving the second interaction model in the tactile processing unit without interfering with the tactile processing unit processing the sensor information; [[and]] 
		computing a second haptic output signal using the second interaction model; and 


8.	(Currently Amended) A haptic interface including: 
	a plurality of sensors configured to output sensor data corresponding to a finger position of a user on a surface, wherein the sensor data comprise first sensor data; 
	a plurality of actuators configured to produce haptic outputs in response to haptic output signals, wherein the haptic output signals comprise a first haptic output signal, wherein the haptic outputs comprise a first haptic output produced in response to the first haptic output signal; 
	a memory configured to store a plurality of interaction models,[[;]] wherein the plurality of interaction models comprises of a first interaction model and a second interaction model;
	a tactile processing unit electrically coupled to the plurality of sensors and the plurality of actuators, wherein the tactile processing unit is configured to 
		generates the first haptic output signal using the first sensor data and a first interaction model stored in the memory, and 
		asynchronously receives updates of the first interaction model and [[a]] the second interaction model, without interfering with the tactile processing unit when 

11.	(Currently Amended) The haptic interface of claim 8 further including: an input timer, wherein a determination is made if the input timer has expired 

12.	(Currently Amended) The haptic interface of claim 11 wherein: determination that the input timer has expired, [[wherein]] the tactile processing unit is configured to asynchronously receive the second interaction model without interfering with the tactile processing unit when 

13.	(Currently Amended) A method of operating a haptic interface comprising one or more actuators and one or more sensors, the method comprising: 
	reading sensor information corresponding to a finger position of a user on a surface, the sensor information comprising first sensor information; 
	transmitting the sensor information, including the first sensor information, to a driver 
	
	computing haptic output signals using the [[processed]] first sensor information and at least one of a plurality of interaction models having a first a second interaction model stored in 
	computing a first haptic output signal using the [[processed]] first sensor information and  
	transmitting the haptic output signals, including the first signal [[signals]], to the actuator; 
	producing haptic outputs by the actuator, including a first haptic output by the actuator based on the first signal [[signals]]; 
	asynchronously updating the first interaction model by asynchronously receiving the second interaction model in the driver layer without interfering with the driver layer processing the sensor information; 
	computing a second haptic output signal using the second interaction model;[[,]] and 
	transmitting the second haptic output signal to the actuator to produce a second haptic output by the actuator based on the second haptic output signal. 

15. (Cancelled) 

16. (Cancelled) 

17. (Cancelled) 

18.	(Currently Amended) The method of claim 13, further comprising: 
	reading second sensor information generated by the finger position of the user on the surface, and 
	transmitting the second sensor information to an application layer, 
	wherein, the application layer is configured to 

19.	(Currently Amended) The method of claim 18 wherein: the step of 
	

20.	(Currently Amended) The method of claim 13 wherein: 
	the step of asynchronously updating the first interaction model further includes: 
	receiving the second interaction model in the driver layer without interfering with the driver layer 

21. 	(New) The haptic interface of Claim 8 wherein: the memory further comprises a first buffer and  a second buffer, that respectively store the first interaction model and the second interaction model,
wherein one of the first buffer and second buffer is determined to be a write buffer, while an other of the first buffer and the second buffer is selected to be a read buffer,
wherein the write buffer is used for updating the stored interaction model, and the read buffer is used for computing a haptic output signal with the corresponding stored interaction model. 

End of Amendment.

Allowable Subject Matter
Claims 1-14, and 18-21 are allowed.

The following is an examiner’s statement of reasons for allowance:



Cruz-Hernandez et al., US Patent Publication 2016/0162027, teaches concurrently outputting the primary haptic effect and the secondary haptic effect is performed by simultaneously playing the primary haptic effect and the secondary haptic effect (e.g., at virtually the same time and/or with the same start and/or end times). In one embodiment, the primary haptic effect is asynchronous with respect to the secondary haptic effect. In one embodiment, the primary haptic effect may be synchronous or asynchronous with respect to the primary content. In one embodiment, the secondary haptic effect may be synchronous or asynchronous with respect to the secondary content. However, Cruz-Hernandez does not disclose the features present in independent claims 1, 8, and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383.  The examiner can normally be reached on Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.